DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 03/12/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes an ultraviolet ray irradiating apparatus configured to cure an ultraviolet- curable ink and the ultraviolet ray irradiating apparatus is moved in the main scanning direction, the ultraviolet ray irradiating apparatus comprising a plurality of light emitting chips configured to emit an ultraviolet ray, the plurality of light emitting chips being arranged side by side with a first pitch in the main scanning direction and being arranged side by side with a second pitch smaller than the first pitch in a sub scanning direction orthogonal to the main scanning direction. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent number 10137703 to Tsuchiya discloses a plurality of irradiation elements that are configured to irradiate the ink with light. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853